DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 5, 7-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In particular claim 1, line 11+ recites “….first element and the second element is present under the delivery method element; and a cardinality of the second element 0…N”; It is unclear as to the underlined claim limitations (note, Applicant’s disclosure (PGPUB 2019/0141361), para [0049], discloses “…basePattern (under broadcastAppService)….”; para [0051], discloses “…basedPattern (under unicastAppService)…”; para [0086] and Table 3 discloses similar logic; furthermore, [0034], reads “…Use may correspond to cardinality of an element or attribute (i.e., the number of occurrences of the element or attribute); para [0086] and [0090] and Table 3, discloses, “cardinality of broadcastAppService is 0…N” and “…a Use (or cardinality) of 0….1.”)  

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 5, 7-10 and 12-13 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior art of record (PAR or ATSC Candidate Standard: Signaling, Delivery, Synchronization and Error Protection (ATSC/331)), the office action and further argues that the PAR do not teach the amended claim limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments/amendments, however as per the 112 rejection above, the PAR still meets the amended claims limitations. The PAR discloses a Hybrid Service System “HSS” or distribution engine (figs.8.10, page 65, line 5+), an HSS engine for parsing signals for BroadcastAppService signaling elements or components in a delivery method (video, audio, closed captioning, etc.) forming the services delivered over broadcast mechanism/broadband mechanism or signaling at least one of a first element and a second element in a delivery method element in a case where the delivery method element exists, where the first element indicates that a media content component of the service is delivered over a broadband mechanism and the second element indicates that a media component of the service is delivered over a broadcast mechanism, at least one of the first element and the second element is present under the delivery method element and a cardinality of the second element is 0…N (Table 7.1-7.2, pages 13, 28, lines 1-10 and 31-32, shows a table for User Service Bundle Description Fragment for ROUTE/DASH and “BroadcastAppService” an element indicating media components forming service are delivered over broadcast mechanism in multiplexed or non-multiplexed form and UnicastAppService” an element indicating media components forming service delivered over a broadband mechanism, element “LS/LCT channel”, LS/LCT channel), the LS/LCT identifies a data channel corresponding to respective media delivery sessions including media components forming the one or more services using service  signaling, one or more ROUTE sessions media delivery sessions; Tables 7.1-7.2 further illustrates broadcastservice and associated elements with attributes or Use as 0….N or 1…N, as discussed below. Hence the amended claims do not overcome the PAR. The amendments to the claims necessitated the new ground(s) of rejection. This office action is Non-Final.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 5, 7-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ATSC Candidate Standard: Signaling, Delivery, Synchronization and Error Protection (ATSC/331).
ATSC/331 discloses Candidate Standard for Signaling, Delivery, Synchronization and Error Protection and further discloses a method for signaling information associated with one or more services associated with a data channel, the method or Device comprising:
            For each of the one or more services, A service distribution engine “Hybrid Service System” or HSS (fig.8.10, page 65, line 5+, HSS is an engine for parsing signal(s)), for signaling at least one of a first element and a second element in a delivery method element in a case where the delivery method element exists, where the first element indicates that a media content component of the service is delivered over a broadband mechanism and the second element indicates that a media component of the service is delivered over a broadcast mechanism, at least one of the first element and the second element is present under the delivery method element and a cardinality of the second element is 0…N (Table 7.1-7.2, pages 13, 28, lines 1-10 and 31-32, shows a table for User Service Bundle Description Fragment for ROUTE/DASH and “BroadcastAppService” an element indicating media components forming service are delivered over broadcast mechanism in multiplexed or non-multiplexed form and UnicastAppService” an element indicating media components forming service delivered over a broadband mechanism, element “LS/LCT channel”, LS/LCT channel), note the LS/LCT identifies a data channel corresponding to respective media delivery sessions including media components forming the one or more services using service  signaling, one or more ROUTE sessions media delivery sessions; Tables 7.1-7.2 further illustrates broadcastservice and associated elements with attributes or Use as 0….N or 1…N
              As to claim 5, ATSC/331 further discloses wherein the service is included in a real-time object delivery over unidirectional transport stream (Page 6, line 31+ and page 28, line 8+), note ROUTE sessions.
              	As to claim 7, the claimed “A device for signaling information associated with one or more service…” is composed of the same structural elements that were discussed with respect to claim 1.

	As to claim 9, the claimed “A device for parsing information associated with one or more service…” is composed of the same structural elements that were discussed with respect to claim 1.
	As to claim 10, ATSC/331 further discloses wherein the device is selected from the group consisting of: a desktops, a laptop computer, a mobile device, a smartphone, a cellular telephone, a personal data assistant (PDA), a television, a tablet device and a personal gaming device (page 64, line 40+).
	As to claim 12, the claimed “An apparatus for signaling information associated with one or more service…” is composed of the same structural elements that were discussed with respect to claim 1.
	As to claim 13, the claimed “A non-transitory computer-readable medium having instruction stored…” is composed of the same structural elements that were discussed with respect to claim 1.
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG